DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,6, and 7 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livingston (US2009/0084932).  Livingston teaches the claimed invention as evidenced at paras. 0002,0007,0009, and 0014-0019; and figs 2-3.
 	Regarding claim 1:  	(Original) A method of manufacturing a preform for a wind turbine blade (Livingston: para. 0007), said method comprising the steps of 
 	- providing a plurality of support elements (70) (Livingston: joists 22), each support element (70) comprising a planar member (72) having a front surface (74) and an opposing back surface (76), a top surface (78) and an opposing bottom surface (80), and two opposing lateral surfaces (82, 84) (Livingston: figs 2-3), 
 	- arranging a plurality of strips (88) (Livingston: flexible frame 30; para. 0018-0019) on the top surface (78) of the planar member (72) of each support element (70), wherein the strips (88) are arranged in juxtaposition (Livingston: figs 2-3); and 
Livingston: 0007; teaches using the turbine blade mold to mold a fiber preform used to mold a turbine blade).  
 	Regarding claim 3: 	(Currently Amended) The method according to claim 1, wherein the top surface (78) of the planar member (72) is curved (Livingston: figs 2-3).  
 	Regarding claim 4: 	(Currently Amended) The method according to claim 3, wherein the curvature of the top surface (78) of the planar member (72) corresponds to a cross sectional profile of a wind turbine blade half or a part thereof (Livingston: figs 2-3).
 	Regarding claim 6: 	(Currently Amended) The method according to claim 1, wherein the plurality of support elements (70) are arranged substantially in parallel to each other (Livingston: figs 2-3).  
 	Regarding claim 7:  (Currently Amended) The method according to claim 1, wherein the strips (88) are arranged in juxtaposition with a predefined gap between adjacent strips (88) (Livingston: figs 2-3).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,5,8,9,10,11,12,13 remain rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 20090084932).  The above teachings of Livingston . 


Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal (US 2009/0272486) in view of Livingston (US 2009/0084932).  Stiesdal teaches the claimed process (paras. 0039-0049; and figs 2-3) except manufacturing one or more preforms according to the method of claim 1. It should be noted Stiesdal teach positioning a composite material into the top and bottom molds (paras. 0039-0043; fig 2).  Livingston teach a fiber composite turbine blade preform manufactured by the method of instant claim 1 (paras. 0002,0007,0009, and 0014-0019; and figs 2-3).  Since .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach turbine blade molding: 9597821,7179059, and 20100135817.

Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.
 	Applicant argues the instant invention is neither taught nor made obvious by Livingston since Livingston does not teach a plurality of flexible strips.  This argument is misplaced since the instant invention does not claim a plurality of flexible strips.   There is no mention in the instant claims of the plurality of strips being flexible.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It should be noted Livingston teaches frame 30, which constitutes the claimed plurality of strips, is characteristized as flexible so that the frame can easy conform to the edges of the joists 22, which constitute the claimed support elements.  See para. 00118 and fig 3 of Livingston.
  	Applicant argues the instant invention is neither taught nor made obvious by Livingston since Livingston does not teach laying a blade material on the frame/the blade material on the claimed plurality of strips itself.  There is no mention in the instant claims of blade material or the laying of blade material on the plurality of strips itself.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It should be noted Livingston teaches the laying of fiber material, which is used to become a portion of the blade of a wind turbine, directly on the frame 30.  Though Livingston further teaches it can be difficult to apply the fiber material directly on the frame while maintaining the shape of the frame, Livingston never teaches away from applying the fiber material directly on the frame.  See para. 0019 of Livingston.
 	Applicant’s arguments concerning Stiesdal are misplaced since Livingston was provided to overcome the shortcomings of Stiesdal, i.e. the manufacturing of one or more preforms according to the method of instant claim 1.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744